CAITLIN CIPICCHIO, Trial Attorney
Natural Resources Section
Environment & Natural Resources Division
United States Department of Justice
150 M St. NE
Washington, D.C. 20002
Tel: (202) 305-0503
Fax: (202) 305-0506

Attorney for Federal Defendants

                     THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF ALASKA


 NATIONAL AUDUBON SOCIETY,
 et al.,

                            Plaintiffs,

                     v.                      Case No. 3:20-cv-00206-SLG

 DAVID BERNHARDT, et al.,

                          Defendants.


                                 JOINT STATUS REPORT

       Pursuant to the Court’s October 1, 2020 order (ECF 10), the parties hereby submit

this Joint Status Report. As of the date and time of this filing, the Defendants have yet to

issue the Record of Decision for the National Petroleum Reserve-Alaska Integrated

Activity Plan. The parties propose to file a joint status report proposing a new schedule

for filing the amended complaint and answer, lodging the administrative record, and

completing the briefing within fourteen days after the ROD is issued.




         Case 3:20-cv-00206-SLG Document 14 Filed 12/31/20 Page 1 of 2
     Respectfully submitted December 31, 2020.

                                PAUL E. SALAMANCA
                                Deputy Assistant Attorney General
                                Environment and Natural Resources Division
                                U.S. Department of Justice

                                /s/ Caitlin Cipicchio
                                CAITLIN CIPICCHIO, Trial Attorney
                                Natural Resources Section
                                Environment & Natural Resources Division
                                United States Department of Justice
                                150 M St. NE
                                Washington, D.C. 20002
                                Tel: (202) 305-0503
                                Fax: (202) 305-0506

                                Attorneys for Federal Defendants

                                /s/ Jeremy Lieb (with consent)
                                Jeremy C. Lieb
                                EARTHJUSTICE
                                441 W 5th Avenue, Suite 301
                                Anchorage, AK 99501
                                T: 907.277.2500
                                E: jlieb@earthjustice.org

                                Eric P. Jorgensen
                                EARTHJUSTICE
                                325 Fourth Street
                                Juneau, AK 99801
                                T: 907.586.2751
                                E: ejorgensen@earthjustice.org

                                Attorneys for Plaintiffs




Case No. 3:20-cv-00206-SLG                                           Page 2 of 2


       Case 3:20-cv-00206-SLG Document 14 Filed 12/31/20 Page 2 of 2
